Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Applicant states that this application is a continuation or divisional application of the prior-filed application. A continuation or divisional application cannot include new matter. Applicant is required to delete the benefit claim or change the relationship (continuation or divisional application) to continuation-in-part because this application contains the following matter not disclosed in the prior-filed application: In regard to claims 5 and 10, a fourth switch coupled with the fourth and fifth filters, and a fifth switch adapted to receive the signal and coupled with the first and the fourth switch such that the received signal is to pass to a corresponding one of the first switch and the fourth switch based at least in part on a frequency band of the signal.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

claims 5 and 10, the specification does not give explicit support for “a fourth switch” coupled with “the fourth and fifth filters”, and “a fifth switch” adapted to receive the signal and coupled with “the first and the fourth switch” such that the received signal is to pass to a corresponding one of the first switch and the fourth switch based at least in part on a frequency band of the signal, thus the examiner takes the position that such recitation is new matter and not supported by the original disclosure. 

If applicants disagrees that the limitation recited in claims 5 and 10 are indeed new matter, then an explanation must be provided stating why such recitation is not considered to be new matter and where in the original specification such recitation are supported. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1-4 and 6-9 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Siomkos et al. (US2013/0072253 A1, Reference of Record).

	In regards to Claims 1, 3, 6 and 8, Siomkos et al. teaches in Figure 1, a portable communication device comprising the following:
A radio frequency integrated circuit (not shown but would necessarily be connected to the various receive and transmits ports of each frequency channel since they each require an IC amplifier to support a plurality of frequency bands) including a first specified frequency band (1930-1960 MHz), a second specified frequency band (925-942.5 MHz) and a third specified frequency band (942.5-960 MHz);

A plurality of filters (B2L RX, B8L RX, B9H RX, B2H RX and B5 RX)) coupled with the first switch and including a first filter (B2L RX) corresponding to the first specified frequency band, a second filter (B8L RX) corresponding to the second specified frequency band and a third filter (B9H RX) corresponding to the third specified frequency band, each of the first filter, the second filter and the third filter adapted to receive the signal from the first switch based at least in part on the selection of the corresponding specified frequency band determined by a control system (46) (i.e. determination based received carrier signals);
A second switch (DPDT 26) including an input port coupled with the first filter (B2L RX) and an output port coupled with the radio frequency integrated circuit, the second switch adapted to selectively pass the signal filtered via the first filter to the radio frequency integrated circuit; and
A third switch (DPDT 42) including a first input port coupled with the second filter (B8L RX), a second input port coupled with the third filter (B8H RX) and an output port coupled with the radio frequency integrated circuit, the third switch adapted to selectively pass the signal filtered via a corresponding filter of the second filter and the third filter to the radio frequency integrated circuit.
In regards to claims 2 and 7, wherein the first specified frequency band (1930-1960 MHz) corresponds to a frequency band higher than the second (925-942.5 MHZ) and third (942.5-960 MHz) specified frequency bands. 
In regards to claims 4 and 9, the plurality of filters include a fourth filter (B2H RX) having a fourth specified frequency band (1960-1990 MHz) and a fifth filter (B5 RX) having a fifth specified frequency band (869-894 MHz).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Shibata et al. (US2012/0224514 A1) teaches in Figure 2 a switch circuit comprising a first switch (11) and a second switch (30). Based on Figure 2, a first filter (13) and a second filter (SAWt1) each have an input connected to the first switch (11) and an output connected to the second switch (30). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE L SALAZAR JR whose telephone number is (571)272-9326. The examiner can normally be reached between 830am - 5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on 5712721769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JORGE L SALAZAR JR/Examiner, Art Unit 2843  

/ROBERT J PASCAL/Supervisory Patent Examiner, Art Unit 2843